                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JOYNEKA N. JONES,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-49-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 43]. In sum, the court GRANTS plaintiff's motion for judgment on the pleadings
[D.E. 35], DENIES defendant's motion for judgment on the pleadings [D.E. 40], and REMANDS
the action to the Commissioner pursuant to 42 U.S.C. § 405(g).



This Judgment Filed and Entered on June 27, 2019, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 27, 2019                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
